Filed 10/18/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 199







Randy Holkesvig, 		Plaintiff and Appellant



v.



Christine Moore, 		Defendant and Appellee







No. 20110007







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Joel D. Medd, Judge.



AFFIRMED.



Per Curiam.



Randy Holkesvig, self-represented, P.O. Box 82, Fargo, N.D. 58107-0082.



Shannon Peter Uglem, P.O. Box 589, Northwood, N.D. 58267-0589, for defendant and appellee.

Holkesvig v. Moore

No. 20110007



Per Curiam.

[¶1]	Randy Holkesvig appealed from a district court summary judgment dismissing his action against Christine Moore for libel and slander and awarding Moore attorney fees under N.D.C.C. § 28-26-01(2).  Holkesvig argues: (1) the district court erred in  granting summary judgment; (2) the district court was biased against him; (3) his due process rights were violated; and (4) Moore was not entitled to an award of attorney fees.  We affirm the judgment under N.D.R.App.P. 35.1(a)(1).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom